DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7-12, 14 and 16-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Information Map Feature Briefing Veritas Information Map (dated 2016) (hereafter Veritas 2016), in view of Lee et al. (US 2014/0089565) (hereafter Lee).
As per claims 1, 10 and 18, Veritas 2016 teaches a computer-implemented method for data management of multiple cloud services, at least a portion of the method being performed by a computing device comprising at least one processor, the method comprising: 
receiving, via a visibility application, a command for managing data hosted on a plurality of content sources (fig. 5 illustrates visibility application), wherein commands from the visibility application are modified and indirectly routed to the plurality of content sources by a control plane, the control plane includes a state machine for configuring the control plane with services associated with a current lifecycle phase (fig. 2 illustrates accessing data indirectly wherein commands must be modified in order to have a filter aggregate certain types of information and present as illustrated in fig. 5) and the plurality of content sources includes a noncollaborative cloud service (page 3, servers: Windows, Linux, NFS); 

collecting and aggregating, from the plurality of content sources, metadata associated with the data (page 3, Underlying Principles describes the gathering of metadata); 
analyzing, by an analytics plane controlled by the control plane, the aggregated metadata; and providing, for presentation by the visibility application, results of the metadata analysis (As illustrated on page 4 through figures 4 and 5 when data is filtered metadata is analyzed to see if that data fits within the criteria set and then presented via the visibility application).
Veritas 2016 does not explicitly teach cleaning stale data of the plurality of content sources, wherein the stale data is determined based on the aggregate metadata.
However, Lee teaches cleaning stale data of the plurality of content sources, wherein the stale data is determined based on the aggregate metadata ([0043]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the cleaning process of Lee with the system of Veritas 2016 because it provides a means to free up storage space ([0043]). 
As per claims 2 and 11, Veritas 2016 teaches wherein collecting the metadata further comprises collecting user metadata of users associated with the data (page 4, figure 4, data owners).
As per claims 3 and 12, Veritas 2016 teaches wherein collecting the metadata further comprises access metadata corresponding to operation events associated with the data (page 3, Orphaned, Stale, Non-Business).

accessing the plurality of content services to perform the second command.
As per claims 7 and 16, Veritas 2016 teaches wherein the second command comprises a command to delete portions of the data based on the metadata analysis (fig. 4, clear).
As per claim 8, Veritas 2016 teaches wherein the plurality of content sources comprises a cloud service (figure 2).
As per claims 9 and 17, Veritas 2016 teaches wherein the plurality of content sources comprises a private data server (figure 2, On-Premise customer environment servers).
Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veritas 2016 and Lee as applied to claims 1 and 10 above, and further in view of Veritas Information MAP User Guide (dated November 2017) (hereafter Veritas 2017).
As per claims 4 and 13, Veritas 2016 teaches all the limitations of claims 1 and 10.  Veritas 2016, while strongly suggests, does not explicitly teach verifying a user for issuing commands, wherein the command is issued by the verified user.
However, Veritas 2017 teaches verifying a user for issuing commands, wherein the command is issued by the verified user Page 9).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the verification process of Veritas 2017 with the logging in of Veritas 2016 because it provides means of identifying and ensuring users have the appropriate credentials to access data and/or resources (page 9).
Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Veritas 2016 and Lee as applied to claims 5, 14 and 19 above, and further in view of Kumar et al. (US 9,471,243) (hereafter Kumar).
As per claims 6, 15, 20, the combination of Veritas 2016 and Lee teaches all the limitations of claims 5, 14 and 19.  The combination does not explicitly teach wherein the second command comprises a command to move portions of the data through a storage hierarchy based on the metadata analysis, wherein the storage hierarchy prioritizes storage devices of the plurality of content sources based on type of storage device.
However, Kumar teaches wherein the second command comprises a command to move portions of the data through a storage hierarchy based on the metadata analysis, wherein the storage hierarchy prioritizes storage devices of the plurality of content sources based on type of storage device (col. 7, lines 1-30).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the storage hierarchy of Kumar with the storage system of the combination of Veritas 2016 and Lee because it provides a means of lowering the cost of data storage and improving performance for various types of computing systems (col. 1, lines 15-20).
Response to Arguments
Applicant's arguments filed October 20, 2020 have been fully considered but they are not persuasive. 
Applicant states that the cited prior art does not teach the limitation, “commands from the visibility application are modified an indirectly routed to the plurality of content sources by a control plane, [and] the control plane includes a state machine for configuring the control plane with services associated with a current lifecycle phase.”

For at least these reasons, Examiner respectfully submits the combination of Veritas and Lee teaches the newly amended along with the previously presented limitations of independent claims 1, 10 and 18.
Claims 2-9, 11-17 and 19-20 depend from claims 1, 10 and 18 and are rejected for the reasons cited above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139